Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2001 Equity Participation Plan of Oil States International, Inc. of our reports dated February 20, 2013, with respect to the consolidated financial statements of Oil States International, Inc. and the effectiveness of internal control over financial reporting of Oil States International, Inc.included in its Annual Report (Form 10-K) for the year ended December31, 2012, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Houston, Texas August 13, 2013
